Citation Nr: 1515988	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder currently diagnosed as panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California.  Jurisdiction of the claim currently resides with the RO in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2009 VA Form 9 the Veteran requested a Board hearing at a local VA office.  In a March 2009 letter to the Veteran, VA acknowledged the Veteran's request for a hearing.  

The Veteran's representative reiterated the Veteran's request for a Board hearing in the March 2014 VA Form 646.  In an April 2014 letter the Veteran, VA informed the Veteran that her hearing had been scheduled at the Los Angeles RO on July 10, 2014.  Although there is no statement from the Veteran in the record indicating that she wished to cancel her hearing, the case brief face reflects that the July 2014 hearing had been cancelled by the Veteran.  

However, in the Virtual VA claims file, there are letters dated in August 2014 November 2014 indicating that based upon the Veteran's request, she had been placed on a list of veterans wishing to have a Travel Board hearing.  The November 2014 letter indicates that unless VA hears otherwise, the Veteran's name will be kept on the list of names of veterans awaiting Travel Board hearings.  She was notified that the Board would not adjudicate her claim until the hearing was held. 

No such hearing was ever held and the record does not reflect that the Veteran has withdrawn her hearing request.  As such, a remand is required in order for the Veteran's requested Travel Board hearing to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing as requested.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




